Devin, J.,
concurring: The judge who heard the petition below found certain facts and adjudged that “the whiskey seized in this ease”— the entire truck load of 579 cases — was subject to condemnation and confiscation under the laws of North Carolina, but in his judgment he based his findings entirely upon the record in the criminal case, and, apparently, without considering the facts alleged in the petition. A *248remand for bearing and finding as to the allegations in the petition would seem to be in order.
But in agreeing to this disposition of the áppeal I desire to call attention to certain significant facts that appear in the record of this case.
While the warrant under which Gordon was tried and convicted did not specify the quantity of whiskey he was charged with unlawfully transporting and possessing for the purpose of sale, the uncontroverted evidence disclosed that at the time of the arrest of Gordon, petitioner’s truck driver, he was in the actual-possession of 579 cases of whiskey, all contained in a single vehicle, with no distinguishing marks or designations on any of the packages. Though Gordon was in the act of selling 7 cases only, the entire truck load was in his possession, and all of it equally open to disposition and sale. The witness Mills, who admitted intention to purchase 7 of the cases, had on his person at the time an amount in cash sufficient to buy a much greater quantity than 7 cases.
The facts shown in the trial of Gordon reveal unmistakable evidence to my mind that the method employed in this case, as also in the Rail case, was one of the frequently used means of distributing and selling unlawfully great quantities of intoxicating liquor throughout the State, and that the profits therefrom are enormous, as shown in the Hall case and the Lippard cases. Here we have a situation where a truck load of whiskey, valued at more than $20,000, was being transported in open violation of Federal regulation, without seals, fastenings or marks, and in such a way as to facilitate, without check, the sale of the contents of the truck en route. The driver was caught red-handed making one such sale. Under these circumstances, and with profits so large and apparently so easily obtained, does not a compelling inference arise that Gordon’s purpose was to sell all the whiskey and that he therefore had 579 cases in possession for the purpose of sale? It would seem that a finding to that effect would have been justified.
The petitioner here claiming possession of the 579 eases is the lessee of the truck owner. It alone com'es into court. Both the consignor and the consignee are conspicuous by their absence. Presumably, if it was a bona jide shipment, the title to the whiskey passed to the consignee upon delivery to a carrier. Doubtless the distiller received its pay when the whiskey left the warehouse. Who paid for it? Did the alleged consignee ? If so,. he would hardly have left to the trucker to make claim for so valuable a cargo. Significantly the petitioner trucker says in his petition, “your petitioner does not have sufficient information to form a belief as to which of the two (consignor or consignee) is the legal owner, but is informed and believes that there is lack of agreement between the *249two as to tbe title and ownership,” and is informed and believes that both are looking to the petitioner for delivery.
The uncontroverted evidence in the Gordon case would-seem to rebut the claim that this was a iona fide shipment in interstate commerce, but the court below has failed to make specific findings on this point,- and as the jurisdiction of this Court is appellate its province in this instance is confined to review of the rulings of the Superior Court. Insufficient findings below require remand. I concur in that view.